Citation Nr: 1413480	
Decision Date: 03/31/14    Archive Date: 04/08/14

DOCKET NO.  10-42 585	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right eye disability.

2.  Entitlement to service connection for a right eye disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1975 to June 1979.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.  As the Veteran has moved since the appeal was certified to the Board, jurisdiction now rests with the RO in Seattle, Washington. 

The Veteran testified at a March 2013 Board hearing before the undersigned.  A transcript of the hearing is associated with the claim file.  Also in March 2013, the Veteran submitted additional evidence and waived RO review of the evidence.  See 38 C.F.R. § 20.1304(c) (2013).  Thus, the Board will consider such evidence in the adjudication of this appeal.

The issue of entitlement to service connection for a right eye disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  An August 2006 rating decision denied entitlement to service connection for a right eye disability and the while Veteran submitted a timely notice of disagreement, he did not perfect an appeal thereafter, and did not submit new and material evidence during the appeal period.

2.  Evidence received since the final August 2006 rating decision is new and raises the reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a right eye disability.
CONCLUSIONS OF LAW

1.  The August 2006 rating decision, which denied entitlement to service connection for a right eye disability, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005); currently, 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2.  New and material evidence sufficient to reopen the previously denied claim of service connection for a low back disability has been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a), 20.1105 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the claim for service connection for both a right eye disability.  This award represents a grant of this specific issue on appeal, although the merits of the claim will be addressed further in the remand section.  Therefore, VA's duty to notify or assist, including pursuant to 38 C.F.R. § 3.103(c)(2) (2013) and Bryant v. Shinseki, 23 Vet App 488 (2010), are rendered moot. 

The Veteran originally submitted an application for entitlement for service connection for a right eye disability in February 2006.  In an August 2006 rating decision, the RO denied the claim.  The Veteran submitted a November 2006 timely notice of disagreement.  The RO issued an October 2007 statement of the case; however, the Veteran did not perfect an appeal thereafter, and did not submit new and material evidence during the appeal period.  Thus, the August 2006 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005); currently, 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

In May 2008, the Veteran submitted an authorization and consent release form pertaining to a right eye disability, which the RO construed as a claim.  Entitlement to service connection for a right eye disability was denied in a January 2009 rating decision, and forms the basis of the present appeal.  The RO also issued a June 2009 rating decision which again denied the claim.  In June 2009 the Veteran submitted a NOD for his right eye disability claim.  The denial of the claim was continued in an August 2010 statement of the case, which considered the claim on the merits.  

The Board must determine whether new and material evidence has been presented before it can reopen a claim to re-adjudicate the issue going to the merits.  38 C.F.R. § 20.1105 (2013).  The issue of reopening a claim goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  In other words, the Board is required to first consider whether new and material evidence is presented before the merits of a claim can be considered regardless of the RO's action.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

VA may reopen and review a claim, which has been previously denied, if new and material evidence is submitted by or on behalf of a Veteran.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  Additionally, the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

With respect to the August 2006 rating decision, which denied the claim of entitlement to service connection for a right eye disability, the evidence of record included, service treatment records, VA treatment records, a VA July 2006 VA eye examination, and statements from the Veteran.

New evidence added to the record since the August 2006 rating decision, includes February 2010 and March 2013 testimony from the Veteran, a May 2008 buddy statement, a May 2008 statement from the Veteran's mother and a VA ophthalmologist letter, received by VA in May 2009.  Specifically, the VA ophthalmologist letter, received by VA in May 2009, and provided a tentative nexus between an altercation during active service and a present eye disability.  The May 2008 buddy statement also described that the Veteran sustained a punch to his right eye in service.  Additionally, in March 2013 testimony, the Veteran reiterated that an altercation in service is related to his current right eye condition.  

The Board finds that this evidence is new, particularly the March 2013 testimony, because it was not previously before VA decision makers.  The evidence is also material because the evidence preliminary indicates a right eye disability may be related to an injury in service.  The claim was denied by the RO, in the August 2008 rating decision, because there was no evidence that a right eye disability was occurred in or was caused by service.  Thus, the new evidence relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  This finding is consistent with Shade because, when considered with the other evidence of record, the new evidence triggers VA's duty to assist the Veteran with the scheduling of a VA examination under 38 C.F.R. § 3.159(c)(4) (2013), with respect to the claim, as the Veteran contends his right eye disability was sustained from a punch he received to his right eye during service.  Accordingly, the claim of entitlement to service connection a right eye disability is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The underlying merit of the claim is addressed further in the remand section.


ORDER

New and material evidence having been received, the claim to reopen entitlement to service connection for a right eye disability, and to that extent only, the appeal is granted.


REMAND

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).  This presumption attaches only where there has been an entrance examination in which the later complained of disability was not noted. The term "noted" denotes only such conditions as are recorded in examination reports.  Here, the Veteran's October 1974 entrance examination, provided an E-2 vision profile and noted blunt trauma to eyes, no sequelae.  However, the Veteran asserted, in March 2013 testimony, and various statements, including a May 2008 statement from his mother, that he did not have a preexisting right eye condition.  Specifically, in March 2013 testimony, the Veteran stated he marked eye trouble on the October 1974 entrance examination as he interpreted the question to refer to wearing glasses.  However, the Board notes that other questions specifically referenced vision and glasses.  As such, the Board finds there is some indication that an eye disability may have preexisted active duty service. 

Where a preexisting disease or injury is noted on the entrance examination, 38 U.S.C.A. § 1153 provides that a preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2013).  For veterans who served during a period of war or after December 31, 1946, clear and unmistakable evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service, and clear and unmistakable evidence includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  38 C.F.R. § 3.306(b).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(b). 

The record contains a July 2006 VA eye examination and the examiner diagnosed the Veteran with complete blindness in right eye, traumatic glaucoma of the right eye and painful traumatic band keratopathy.  However, this examination did not provide an opinion as to any relationship between any diagnosed right eye disability and service.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination, it must provide an adequate one).  As a result, another VA examination is necessary to determine whether the Veteran has a current eye disability that is directly related to active duty service, or, in the alternative, whether an eye disability clearly and unmistakably preexisted active duty service and was not aggravated thereby.  Therefore, the Board finds a remand is warranted in order to afford the Veteran an additional VA examination with respect to the issue of entitlement to service connection for a right eye disability. 

Finally, in March 2013 testimony, the Veteran stated he received VA treatment for his right eye from VA locations in White River Junction, VT and Boston, MA.  Additionally, the Veteran testified that he relocated to Seattle, Washington in September 2012.  This most recent VA treatment records associated with the file are from January 2006.  Thus, on remand records from the White River Junction VA Medical Center (VAMC), and any associated outpatient clinics and from the VA Boston Healthcare System, and any associated outpatient clinics, from January 2006 to September 2012, should be obtained and associated with the claims folder.  Additionally, any records from the VA Puget Sound Health Care System and any associated outpatient clinics, dated from September 2012 to the present, should be obtained and associated with the claims folder.  See 38 U.S.C.A. § 5103A(c) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c)(2).  See also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.  
Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA treatment records from the White River Junction VAMC, and any associated outpatient clinics, and from the VA Boston Healthcare System, and any associated outpatient clinics, from January 2006 to September 2012, and associate them with the claims file.  Additionally, any records from the VA Puget Sound Health Care System and any associated outpatient clinics, dated from September 2012 to the present, should be obtained and associated with the claims folder.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

2.  Thereafter, schedule the Veteran for a VA eye examination for the purpose of ascertaining the nature and etiology of any right eye disability.  The claims file should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished, and all pertinent symptomatology and findings must be reported in detail.  Based on the physical examination and review of the claims file, to include the Veteran's service treatment records and lay testimony, the examiner should give an opinion as to whether it is at least as likely as not (50 percent probability or more) that any diagnosed right eye disability is related to active service.  

If, and only if, the examiner offers an opinion that any diagnosed right eye disability is not at least as likely as not related to service, then the examiner should also provide an opinion as to whether it is clear and unmistakable that any current right eye disability diagnosed preexisted service.  In this respect, the examiner is asked to specifically review and comment upon the October 1974 entrance examination, which provided an E-2 vision profile and noted blunt trauma to eyes, no sequelae.  If it is found that a right eye disability preexisted service, the examiner should identify the evidence upon which this opinion is based.  The examiner should then address whether the disability worsened in service.  If it worsened, the examiner is requested to provide an opinion as to whether the Veteran's right eye disability was clearly and unmistakably not aggravated by service.  In other words, if there was an increase, was it clearly and unmistakably due to the natural progression of the disease.  

Clear and unmistakable evidence is obvious and manifest.

Aggravation is defined as a permanent worsening beyond the natural progression of the disability.

The examiner must provide a complete rationale for any opinion expressed.

3.  The Veteran must be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).

4.  Finally, after undertaking any other development deemed appropriate, readjudicate the issue on appeal.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


